   Case 21-20049           Doc 31    Filed 09/07/21 Entered 09/07/21 16:25:34
                                       Document     Page 1 of 3                    EOD
                                                                                     Desc Main

                                                                                   09/07/2021

                            THE UNITED STATES BANKRUPTCY COURT
                              IN THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

IN RE:                                              §
                                                    §         CASE NO. 21-20049
R. H. W. METALS                                     §
                                                    §
                                                    §         CHAPTER 7
                           Debtor.                  §

                      ORDER GRANTING BTH BANK, NATIONAL ASSOCIATION’S
                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                      AGAINST ACCOUNTS RECEIVABLE AND INVENTORY

              On this day the Court considered BTH Bank, National Association’s Motion for Relief

from the Automatic Stay Against Accounts Receivable and Inventory and Waiver of The 30-Day

Hearing Requirement (the “Motion”) in the present bankruptcy filed by R. H. W. Metals

(“Debtor”). Diane Carter, in her capacity as Chapter 7 trustee (the “Trustee”) filed a limited

objection; Crossroads Steel Supply, LLC (“Crossroads”) joined in the Trustee’s objection; and

Harrison CAD and Harrison County (collectively, “Texas Taxing Authorities”) filed a response to

the Motion. BTH Bank, National Association (“BTH”), the Trustee, Crossroads, and the Texas

Taxing Authorities announced their acceptance of this form of this Order by their execution below.

The Court, having reviewed the pleadings on file and considered the agreement of the responding

parties, is of the opinion that the Motion should be granted as set forth in this Order and for good

cause appearing:

              IT IS ORDERED that the Motion is GRANTED and BTH is authorized to collect,

liquidate, and dispose of the Collateral, as described in the Motion, and to pursue any additional




ORDER GRANTING BTH BANK, NATIONAL ASSOCIATION’S
MOTION FOR RELIEF FROM THE AUTOMATIC STAY
AGAINST ACCOUNTS RECEIVABLE AND INVENTORY                                              PAGE 1 OF 3
15001075 v2
   Case 21-20049           Doc 31    Filed 09/07/21 Entered 09/07/21 16:25:34         Desc Main
                                       Document     Page 2 of 3




state law rights and remedies with respect to the Collateral in accordance with the terms of the

governing loan documents and applicable state law.

              IT IS FURTHER ORDERED that BTH shall email a report to the Trustee’s attorney of

record that provides a status and commercially reasonable accounting and details on the status of

collection or disposition of the Collateral every sixty days beginning October 1, 2021, and ending

upon BTH’s completion of collection or disposition; the Trustee directing that no further reporting

is required; or the close of this bankruptcy case. Without limiting the generality of the foregoing

or applicable state law, the accounting for each disposition of inventory shall include: (i) the

identity of the purchaser; (ii) purchase price and method of payment; and (iii) the application of

proceeds of each disposition (i.e., payment of commissions or other costs of disposition and

paydowns of outstanding balance of BTH’s claim).

              IT IS FURTHER ORDERED that the Trustee is authorized to disburse any accounts

receivable she has collected or collects in the future that constitutes the Collateral to BTH without

further order of the Court.

              IT IS FURTHER ORDERED that BTH shall tender to the bankruptcy estate proceeds of

the Collateral that exceed the full amount of BTH’s secured claim.

              IT IS FUTHER ORDERED that the automatic stay of §362(a) is terminated to permit the

Texas Tax Authorities to exercise all rights and remedies available under the Texas Property Tax

Code, if any, for the collection of ad valorem taxes owed to it by the Debtor on the Collateral.

              IT IS FURTHER ORDERED that in the event any of the Collateral that is subject to ad

valorem tax liens is repossessed and/or sold by or on behalf of BTH, the Texas Tax Authorities’

ad valorem tax liens incident to the Collateral shall maintain any priority liens and the Texas Tax

ORDER GRANTING BTH BANK, NATIONAL ASSOCIATION’S
MOTION FOR RELIEF FROM THE AUTOMATIC STAY
AGAINST ACCOUNTS RECEIVABLE AND INVENTORY                                               PAGE 2 OF 3
15001075 v2
   Case 21-20049           Doc 31    Filed 09/07/21 Entered 09/07/21 16:25:34        Desc Main
                                       Document     Page 3 of 3




Authorities shall be paid from the first sales proceeds generated from the sale of the Collateral

subject to such ad valorem tax liens upon receipt of the sale proceeds. The ad valorem tax liens

shall attach to the sale proceeds in the same priority as such liens maintained against the subject

property until such time as said taxes are paid.

              IT IS FURTHER ORDERED that nothing in this order shall modify in any way the

provisions of the Texas Business & Commerce Code. Any notices to be sent to the Texas Tax

Authorities pursuant to the Texas Business & Commerce Code related to the Collateral, including,

but not limited to, notice of the disposition of the collateral pursuant to Tex. Bus. & Comm. Codie

§§9.611-9.613, shall be sufficient if transmitted to: Tara LeDay, McCreary, Veselka, Bragg, &

Allen, P.C., P.O. Box 1269, Round Rock, Texas, 78680.

              IT IS FURTHER ORDERED that the Court retains jurisdiction to interpret or enforce the

terms of this Order, including jurisdiction over any determination of the reasonableness of

expenses and costs sought to be charged against the proceeds of the Collateral.

              IT IS FURTHER ORDERED that the fourteen (14)-day stay period otherwise imposed by

Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure shall not impede the enforcement

and implementation of this Order;

                                        Signed on 09/07/2021
                                                  ###




                                       THE HONORABLE JOSHUA P. SEARCY
                                       UNITED STATES BANKRUPTCY JUDGE




ORDER GRANTING BTH BANK, NATIONAL ASSOCIATION’S
MOTION FOR RELIEF FROM THE AUTOMATIC STAY
AGAINST ACCOUNTS RECEIVABLE AND INVENTORY                                              PAGE 3 OF 3
15001075 v2
